



PERFORMANCE STOCK UNIT AGREEMENT
PURSUANT TO THE
TECHNIPFMC PLC INCENTIVE AWARD PLAN
This Performance Stock Unit Agreement (the “Agreement”) is made as of [  ] (the
“Grant Date”) by TechnipFMC plc, a public limited company incorporated under the
laws of England and Wales (the “Company”), and <<Participant Name>> (the
“Participant”).
The TechnipFMC plc Incentive Award Plan (the “Plan”), as it may be amended or
restated from time to time, is incorporated by reference and made a part of this
Agreement and will control the rights and obligations of the Company and the
Participant under this Agreement. Except as otherwise expressly provided herein,
all capitalized terms have the meanings provided in the Plan. To the extent
there is a conflict between the Plan and this Agreement, the provisions of the
Plan will prevail.
The provisions of this Agreement are replaced, superseded and/or supplemented,
as applicable, by the provisions of the Country Schedules applicable to the
Participant as set forth in Schedule A.
The Compensation Committee of the Company’s Board of Directors (the “Committee”)
determined that it would be to the competitive advantage and interest of the
Company and its stockholders to grant an award of restricted stock units to the
Participant, the amount of which will vary based on the Company’s performance,
as an inducement to remain in the service of the Company or one of its
affiliates (collectively, the “Employer”).
The Committee, on behalf of the Company, grants to the Participant an award of
<< # of Shares Granted>> performance-based restricted stock units (the “PSUs”)
of the Company’s ordinary shares (the “Shares”), which reflects the number of
Shares to be delivered based on achievement of Target Performance as set forth
on Exhibit A (the “Target PSUs”). The actual number of Shares earned by the
Participant will depend upon the satisfaction of the performance goals and in
the amounts set forth on Exhibit A hereto (the “Performance Goals”) over the
performance period set forth therein (the “Performance Period”). The number of
PSUs earned by the Participant will be determined at a meeting of the Committee
following the completion of the Performance Period, at which time the Committee
will review and approve the Company’s calculation of the Company’s performance
against the Performance Goals. The total number of Shares to be delivered will
vary between 0% and 200% of the Target PSUs depending on the Company’s
achievement against the Performance Goals. The number of Shares earned based on
satisfaction of the Performance Goals being the “Earned PSUs.” No PSUs will be
considered Earned PSUs unless and until the Compensation Committee certifies
achievement against the Performance Goals. The date the Compensation Committee
certifies achievement of such goals is the “Certification Date”.
The award is made upon the following terms and conditions:
1.Vesting and Settlement.
(a)The PSUs will vest on [  ] and after the conclusion of the Performance Period
(the “Vesting Date”), subject to Participant’s continued employment, appointment
or service through the Vesting Date, other than as provided in Sections 2 or 3
below. All PSUs will be forfeited upon Participant’s Termination of Service
before the Vesting Date other than as provided in Sections 2 or 3 below. Prior
to the Vesting Date, an Award remains subject to substantial risk of forfeiture.
(b)Shares equal to the vested and Earned PSUs will be delivered to the
Participant on the third business day following the later of the Certification
Date or the Vesting Date (the “Settlement Date”); provided, however, that the
Settlement Date shall in no event be later than the date that is two and
one-half months following the last day of the Performance Period (for the
avoidance of doubt, this deadline is intended to comply with the “short-term
deferral” exception from Section 409A of the Code).
(c)For the avoidance of doubt, a Participant will retain the right to the Earned
PSUs if the Participant’s employment is terminated following the Vesting Date
but before the Certification Date. However, if the





--------------------------------------------------------------------------------





Participant’s employment is terminated prior to the Vesting Date, but after the
Certification Date, the Earned PSUs will be forfeited unless otherwise provided
in Sections 2 or 3 below.
2.Death, Disability or Retirement.
(a)Notwithstanding Section 1 hereof, in the event of the Participant’s death or
Disability (as defined below) prior to the Vesting Date, the Participant will
vest and receive 100% of the Shares as soon as practicable following the
Settlement Date.
(b)Notwithstanding Section 1 hereof, in the event of the Participant’s
Retirement (as defined below) prior to the Vesting Date, the Participant will
retain the right to receive any Earned PSUs on the Settlement Date.
3.Change in Control. Notwithstanding anything in this Agreement to the contrary,
upon a Change in Control the “Earned PSUs” will equal the Target PSUs and, where
the surviving corporation or any parent corporation thereof:
(a)assumes or continues the Award, such Earned PSUs shall continue to be subject
to vesting and forfeiture as provided in Sections 1 and 2, payable on the
Vesting Date; provided, however, in the event of the Participant’s Termination
of Service prior to the Vesting Date for a reason other than Participant’s
engaging in a Detrimental Activity (as defined below) or by Participant for Good
Reason (as defined below) within twenty-four (24) months following the
consummation of a Change in Control (the “Protection Period”), such Earned PSUs
shall be payable upon the date of Participant’s Termination of Service, subject
to Section 14.
(b)does not assume or continue the Award, such Earned PSUs shall be payable on
the consummation of the Change in Control.
4.Confidentiality and Non-Competition. The Participant acknowledges that
Participant is in possession of and has access to Confidential Information, as
defined in Exhibit B, of the Company and its Subsidiaries, including material
relating to the Company’s business, products, services, current and planned
operations, in addition to being introduced to important actual and potential
clients, customers, investors, service providers, vendors, suppliers, business
partners, and other relationships of the Company. Participant acknowledges that
the business, products, and services of the Company and its Subsidiaries are
highly specialized and that it is essential that they be protected. Accordingly,
by acceptance of the PSUs, Participant agrees to be bound by the terms and
conditions of the Confidentiality and Non-Compete Agreement (the
“Confidentiality and Non-Compete Agreement”) set forth on Exhibit B, which is
incorporated herein by reference..
5.Rights and Obligations as Stockholder.
(a)Prior to the Settlement Date, the Participant may not vote, sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of any of the PSUs. The
Participant will receive Dividend Equivalents on Earned PSUs. All Dividend
Equivalents shall be payable only with respect to Earned PSUs and only on the
Settlement Date.
(b)After the Settlement Date, the Participant agrees to comply with any and all
Applicable Laws, the Company Policies (as defined in Section 20) and all other
applicable Company policies regarding trading in the Shares received.
6.No Limitation on Rights of the Company. The granting of PSUs will not in any
way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.
7.Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ, work with or appoint the
Participant, or as affecting in any way the right of the Employer to terminate
the employment, service or appointment of the Participant at any time.
8.Government Regulation. The Company’s obligation to deliver Shares will be
subject to all Applicable Laws, rules and regulations and to such approvals by
any governmental agencies or national securities exchanges as may be required.
9.Withholding. The Employer, in accordance with the terms of the Plan, will
comply with all applicable withholding tax laws and will be entitled to take any
action necessary to effectuate such compliance. The Company may withhold a
portion of the Shares to which the Participant or beneficiary otherwise would be
entitled equivalent in value to the taxes required to be withheld, determined
based upon the Fair Market Value of the Shares. For purposes of withholding,
Fair Market Value shall be equal to the closing price (as reported on the New
York Stock Exchange) of the amount of the Shares earned by the Participant
pursuant to this award on the Settlement Date, or, if the Settlement Date is not
a business day, the next business day immediately following the Settlement Date.





--------------------------------------------------------------------------------





10.Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, TechnipFMC plc, 11740 Katy Freeway,
Houston, Texas 77079, and any notice to the Participant (or other person
entitled to receive the PSUs) will be addressed to such person at the
Participant’s address now on file with the Company, or to such other address as
either may designate to the other in writing. All notices will be deemed to be
duly given as provided in Section 13.
11.Administration. The Committee administers the Plan and delegates certain
administrative authority in accordance with the Equity Plan Committee Grant
Policy adopted by the Committee. The Participant’s rights under this Agreement
are expressly subject to the terms and conditions of the Plan and the Sub-Plans,
if any, a copy of which has been made available to the Participant.
12.Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.
13.Sole Agreement. This Agreement constitutes the entire agreement between the
parties to it relating to the PSUs and supersedes any and all prior oral and
written representations. This Agreement may only be amended by written agreement
between the Company and the Participant.
14.Delivery of Documents. Any document relating to participation in the Plan or
any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given (except to the extent that this Agreement provides
for effectiveness only upon actual receipt of such notice) upon personal
delivery, electronic delivery at the e-mail address, if any, provided for the
Participant by the Company, or upon deposit in a government sponsored postal
service, by registered or certified mail, or with an internationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the address shown below that party’s signature hereto or at such other
address as such party may designate in writing from time to time to the other
party.
15.Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, this Agreement, the Plan’s prospectus, and
any reports of the Company provided generally to the Company’s stockholders, may
be delivered to the Participant electronically. In addition, the Participant may
deliver electronically the Agreement to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company. The
Participant may revoke his or her consent to the electronic delivery of
documents or may change the electronic mail address to which such documents are
to be delivered (if Participant has provided an electronic mail address) at any
time by notifying the Company of such revoked consent or revised e-mail address
by telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described herein. Electronic execution of this Agreement shall have
the same binding effect as a written or hard copy signature and accordingly,
shall bind the Participant and the Company to all of the terms and conditions
set forth in the Plan and this Agreement.
16.Paper Copies. Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery or execution of
such document fails.
17.Section 409A. This Award is not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Administrator determines that this Award (or any portion thereof) may
be subject to Section 409A, then (a) to the extent necessary to avoid any
imposition of taxes under Section 409A on the Participant, and payment of the
Award is made upon the Participant’s termination of employment or service, then
such payment will only be made if such termination is a “separation from
service” within the meaning of Section 409A and if the Participant is a
“specified employee” as defined in Section 409A, then such payment will be
delayed until the first business day following the six month anniversary of such
separation from service and (b) the Administrator shall have the right in its
sole discretion (without any obligation to do so or to indemnify the Participant
or any other person for failure to do so) to adopt such amendments to the Plan
or this Agreement, or adopt other policies and procedures (including





--------------------------------------------------------------------------------





amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate for this
Award either to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.
18.Clawback. This Award (including any proceeds, gains or other economic benefit
actually or constructively received by Participant upon receipt or exercise of
this Award or upon the receipt or resale of any Shares underlying this Award)
shall be subject to the provisions of the Company’s Clawback Policy as in effect
from time to time, including, without limitation, any modifications thereto as
is necessary to comply with the requirements of Applicable Law, including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and any rules or regulations promulgated thereunder.
19.Governing Law. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the State of Delaware.
20.Data Privacy. Participant acknowledges that, in order to perform, including
to implement, manage and administer the Plan it is necessary for the Company to
collect personal information concerning the Participant including: Participant’s
name, home address, telephone number, date of birth, social security number
(where allowed) or other employee tax identification number, national
identification number (where allowed), passport number (where allowed),
employment history and status, salary, nationality, job title and information
about any equity compensation grants or Shares awarded, cancelled, purchased,
vested, unvested or outstanding in the Participant’s favor (the “Data”), which
may be provided by the Employer to the Company.
In addition to the management and administration of the Plan and this Award
under the Plan, the Company uses the Data in order to comply with securities law
and financial reporting and other legal requirements (together, the “Purposes”).
As such, the Company is subject to certain data privacy requirements including
Regulation (EU) 2016/679 of the European Parliament and of the Council of
April 27, 2016 (the “GDPR”), pursuant to which the Company is the controller of
the Participant’s Data.
The Participant acknowledges that the Company may disclose his/her Data to the
Company’s Subsidiaries (including Employer) or to third party stock plan
administrators to assist the Company in the Purposes, including brokers. The
Company may also make Participant’s Data available to public authorities where
required by law or regulation. These entities and authorities may be located in
the United States, the European Economic Area, or elsewhere, including in
territories where data protection laws may not be as protective as in the
Participant’s jurisdiction of residence. Such transfer outside of the European
Economic Area is either necessary for the performance of the Plan and this
Award, or carried out through appropriate safeguards, such as where applicable
through the standard contractual clauses proposed by the European Commission.
Participant may request a copy of such safeguards by contacting Participant’s
local human resources representative. The Participant may request access to his
or her Data, to rectify any such Data, to restrict processing of the Data, as
well as to request Data portability pursuant to Article 20 of the GDPR and the
right to file complaints and/or claims with the competent data protection
authority. Requests regarding the Data, questions or complaints can be addressed
by contacting the Participant’s local human resources representative.
Data will be held and used through the relevant time limitation period for
claims under the Plan, and for as long as required by the law for compliance
with legal and financial reporting purposes.
21. Securities Law Notification and Restrictions on Trading. The Company’s Code
of Business Conduct and Insider Trading Policy (the “Company Policies”) and the
insider trading and anti-market abuse rules of both the U.S. Securities Exchange
Act and the Market Abuse Regulation ((EU) No 596/2014 (MAR) (collectively the
“Insider Trading Rules”), may impact the ability to sell Shares acquired under
this Agreement and the Plan while the Participant has material non-public inside
information regarding the Company. In addition, the Insider Trading Rules
prohibit the Participant from recommending to other persons to engage in insider
trading or induce other persons to engage in insider trading, unlawfully
disclose material non-public inside information and/or engage in or attempt to
engage in market manipulation while in possession of material non-public inside
information. By accepting this Agreement, the PSUs granted hereunder and
participating in the Plan, Participant acknowledges having read and understood
this Securities Law Notification and further acknowledges that it is
Participant’s responsibility to comply with the Company Policies and the Insider
Trading Rules.
22.Funding. The PSUs represent an unfunded promise to pay and deliver Shares in
the future. The Company may settle the PSUs through newly issued Shares,
treasury Shares or Shares held in an employee benefit





--------------------------------------------------------------------------------





trust (EBT) established for the administrative convenience of the Company for
the purpose of issuing Shares in settlement on behalf of the Company of Awards
under the Plan, in its sole discretion and not for the purposes of funding the
Plan. The Participant has no right to any Shares held in any EBT, or to have the
PSUs settled on behalf of the Company in any Shares held by an EBT.
23.Definitions.
Unless otherwise provided on Schedule A, the Country Schedule:
(a)“Detrimental Activity” means
(i)the Participant’s willful and continued failure to substantially perform the
Participant’s employment duties in any material respect (other than any such
failure resulting from Disability), after a written demand for substantial
performance is delivered to the Participant that specifically identifies the
manner in which the Company believes the Participant has failed to perform the
Participant’s duties, and after the Participant has failed to resume substantial
performance of the Participant’s duties on a continuous basis within thirty (30)
calendar days of receiving such demand;
(ii)the Participant’s willfully engaging in other conduct which is demonstrably
and materially injurious to the Company or an affiliate;
(iii)the Participant’s having been convicted of, or pleading guilty or nolo
contendere to, a felony under federal or state law; or
(iv)the Participant’s breach of any provision of the Confidentiality and
Non-Compete Agreement.
(b)“Disability” means Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than twelve (12) months.
(c)“Good Reason” means, without the Participant’s express written consent, the
occurrence of any one or more of the following during the Protection Period:
(i)the assignment of the Participant to duties materially inconsistent with the
Participant’s authorities, duties, responsibilities, and status (including,
without limitation, offices, titles and reporting requirements) as an employee
of the Company (including, without limitation, any material adverse change in
duties or status as a result of the stock of the Company ceasing to be publicly
traded or of the Company becoming a subsidiary of another entity, or any
material adverse change in the Participant’s reporting relationship, such as the
chairman or chief executive officer ceasing to report to the Board of Directors
of a publicly traded company), or a reduction or alteration in the nature or
status of the Participant’s authorities, duties, or responsibilities from the
greatest of those in effect (x) on the Grant Date, (y) during the fiscal year
immediately preceding the year of the Change in Control, and (z) on the date
immediately preceding the Change in Control;
(ii)the Company’s requiring the Participant to be based at a location which is
at least one hundred (100) miles further from the Participant’s then current
assigned work location immediately prior to the Change in Control, except for
required travel on the Company’s business to an extent substantially consistent
with the Participant’s business obligations as of the Grant Date or as the same
may be changed from time to time prior to a Change in Control;
(iii)a material reduction by the Company in the Participant’s then current
salary of record paid as annual salary (excluding amounts received under
incentive or other bonus plans), as in effect on the Grant Date or as the same
may be increased during the Protection Period;
(iv)a material reduction in the Participant’s level of participation in any of
the Company’s short- and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which the
Participant participates from the greatest of the levels in place (x) on the
Grant Date, (y) during the fiscal year immediately preceding the year of the
Change in Control and (z) on the date immediately preceding the Change in
Control; or
(v)any termination of Participant’s employment by the Company that is not
effected pursuant to a written notice of termination which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment.
The existence of Good Reason will not be affected by the Participant’s temporary
incapacity due to physical or mental illness not constituting a Disability. The
Participant’s continued employment will not constitute a waiver of





--------------------------------------------------------------------------------





the Participant’s rights with respect to any circumstance constituting Good
Reason; however, “Good Reason” for Participant’s separation from employment will
exist only if: the Participant provides written notice to the Company within
ninety (90) days of the occurrence of any of the above listed events; the
Company fails to cure the event within thirty (30) days following the Company’s
receipt of Participant’s written notice; and the Participant separates from
employment with the Company effective not later than twenty four (24) months
after the original occurrence of the “Good Reason” event. For sake of clarity,
the event giving rise to a Good Reason termination must occur during the
Protection Period, but Participant’s actual termination of employment for Good
Reason may occur after the end of the Protection Period, and such termination
will be treated as if it occurred during the Protection Period for purposes of
Section 3.
(d)“Retirement” means termination of the Participant’s employment on or after
the date that the Participant reaches the age of 62.
Executed as of the Grant Date.
TechnipFMC plc
By:
Agnieszka KMIECIAK
 
 
Executive Vice President, People & Culture
<<Signed Electronically>>
 
 
 
 
 
<<Acceptance Date>>

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.





--------------------------------------------------------------------------------







EXHIBIT A
Performance Period: January 1, [  ] - December 31, [  ]
Performance Goals and Earned PSUs




Goal/Weightings
Performance Measure
Target Performance
Maximum Performance
Return on Invested Capital “ROIC”)(50%)
Achievement of stated targets
100%
200%
Total Shareholder Return (“TSR”)(50%)
Ranking against a peer group of companies
100%
200%

For ROIC, the Performance Targets and Earned PSUs are as follows:
Achieved Performance
Targets
Below Threshold Performance
<6%
Threshold Performance
6%
Target Performance
7%
100%
Maximum Performance or above
8%
200%

Final performance rating will be based on linear interpolation between these
identified points.
For the TSR measure, the Earned PSUs will be based on the percentile ranking of
the TSR for TechnipFMC against the peer group results. The Earned PSUs are as
follows:
Percentile
Earned PSUs*
(Return >=0%)
Below 25%
0%
25%
50%
Above 75%
200%
100%





*If absolute TSR is less than 0%, achievement cannot be greater than 100%;
















19
|US-DOCS\107357969.1||




9
|US-DOCS\107357969.1||





--------------------------------------------------------------------------------





EXHIBIT B
CONFIDENTIALITY AND NON-COMPETE
1.Confidentiality. Participant must not (except in the proper performance of
Participant’s duties) while employed by the Employer or at any time without
limit after the date on which Participant’s employment with the Employer
terminates:
(a)divulge or communicate to any person;
(b)use for Participant’s own purposes or for any purposes other than those of
the Employer or, as appropriate, any of its clients; or
(c)through any failure to exercise due care and diligence, cause any
unauthorized disclosure of;
any trade secrets, confidential, or proprietary information relating to the
Company or any Subsidiary or any of its clients (“Confidential Information”).
Confidential Information does not include any information that (i) is or becomes
generally available to the public other than as a result, in whole or in part,
by Participant’s disclosure or wrongful act; (ii) was available to Participant
on a non-confidential basis before its disclosure by a member of the Company or
any Subsidiary; or (iii) becomes available to Participant on a non-confidential
basis from a source other than the Company or any Subsidiary, provided that such
source is not bound by a confidentiality agreement with the Company or any
Subsidiary. Participant must at all times use best efforts to prevent
publication or disclosure of any Confidential Information. Participant further
agrees that if Participant is questioned about information subject to this
Agreement by anyone not authorized to receive such information, Participant will
notify the Company within 24 hours. Except as required in performing
Participant’s duties for the Company or any Subsidiary, Participant agrees not
to remove from the Company’s or any Subsidiary’s premises or its control any
Confidential Information including by copying or transmitting such information
via personal digital device, mobile phone, external hard drives, USB “flash”
drives, USB storage devices, Fire Wire storage devices, floppy discs, CD’s,
DVD’s, personal email accounts, online or cloud storage accounts, memory cards ,
zip discs, and any other similar media or means of transmitting, storing, or
archiving data outside of Company-supported systems. Upon termination of
employment Participant agrees to return all Confidential Information in whatever
form to the Company within 24 hours.
2.Restrictions. In the course of Participant’s employment Participant has been
exposed to, and will continue to be exposed to, Confidential Information and
will acquire other proprietary knowledge relating to the Company’s and
Subsidiaries’ current and planned operations in addition to being introduced to
important actual and potential clients, customers, investors, service providers,
vendors, suppliers, business partners, and other relationships of the Company
and with other Subsidiaries. As such, the Company will be entrusting Participant
with the goodwill of the Company and Confidential Information. Therefore,
subject to the terms of Clause 3, Participant agrees that:
(a) Participant will not during the period of Participant’s employment with the
Employer and for a period of 12 months after the termination of Participant’s
employment (the “Restricted Period”), either directly, or indirectly through any
other person, firm, or other organization (each, a “Person”), that is engaged in
the business of engineering, construction, and related services in the field of
oil, gas, and petrochemicals (the “Business”), including but not limited to:
Baker Hughes, Halliburton Company, John Wood Group plc, McDermott International,
Inc., National Oilwell Varco, Inc., Saipem S.p.A, Schlumberger Limited, Subsea 7
S.A., Weatherford International plc, and any companies in their respective
corporate groups and any successors thereto (each a “Restricted Entity”):
(i)
solicit, entice, or induce any Person that at any time during the last year of
Participant’s employment with the Employer (that period referred to as the
“Relevant Period”) was a supplier of the Company or a Subsidiary (and with whom
Participant or one of Participant’s direct reports was actively involved during
that time or in respect of which Participant is in possession of Confidential
Information) to reduce the level of business between the supplier and the
Company or such Subsidiary and Participant will not approach any supplier for
that purpose or authorize or approve the taking of such actions by any other
Person;

(ii)
solicit business that is of the same or similar nature as that part of the
Business with which Participant was materially concerned at any time during the
Relevant Period or in respect of which Participant is in possession of
Confidential Information as a result of Participant’s employment during the
Relevant Period (such business referred to as the “Restricted Business”) from
any Person that at any time






--------------------------------------------------------------------------------





during the Relevant Period was a customer or client of the Company or a
Subsidiary (and with whom Participant or one of Participant’s direct reports was
actively involved during that time or in respect of which Participant is in
possession of Confidential Information) and Participant will not approach any
client or customer for that purpose or authorize or approve the taking of such
actions by any other Person. For the purposes of this restriction, the
expression “customer or client” shall include all Persons from whom the Company
or a Subsidiary has received inquiries for the provision of goods or services
with respect to the Business where such inquiries have not been concluded;
(iii)
within the Restricted Area (as defined below) during the Relevant Period or for
which Participant is privy to any Confidential Information, be employed or
engaged in or actively providing Participant’s services to any Restricted
Entity, or business which is the same as or similar to the Business. The
Restricted Area means each country, territory, county, parish, borough, or
equivalent thereof in which (A) the Company or a Subsidiary that employs the
Participant has customers or service assignments about which Participant
received or obtained Confidential Information during his/her employment; (B) the
Participant had a customer or service assignment for the Company or any
Subsidiary in the one-year period preceding, or (C) in which the Company or any
Subsidiary had a work site, job site, facility, or office at which the
Participant had work activity for the Company or any Subsidiary in the one-year
period preceding (the “Restricted Area”). The restrictions of this Clause 2
shall likewise apply if, although Participant’s place of work is located outside
the Restricted Area, Participant’s activity is performed for the benefit of a
Restricted Business located in the Restricted Area.

(a)During the Restricted Period, Participant will not employ or engage or
otherwise solicit, entice, or induce any person who, during the Relevant Period,
was an employee, consultant, or contractor of the Company or a Subsidiary and
who was employed during that period in a senior sales, marketing, financial,
managerial, professional, or equivalent capacity to become employed or engaged
by Participant or any other Person, and Participant will not approach any such
person for such purpose or authorize or approve the taking of such actions by
any other Person.
3.Limitations and amendments. The following amendments and limitations shall
apply to restrictions in Clause 2;
(a)The restrictions contained in Clause 2 will not apply if Participant has
received the prior written consent of the Company to Participant’s activities or
if Participant will not be in competition with the Business in carrying out
those activities.
(b)If the Employer suspends any of Participant’s duties under any notice period
or garden leave provision of any employment contract entered into between
Participant and the Company or any Subsidiary, the period after the end of
Participant’s employment during which the restrictions shall apply shall be
reduced so that the aggregate of the period of the suspension and the
post-termination restrictions shall not exceed 12 months.
(c)The Company may add or remove entities from the list of Restricted Entities
if there are any corporate re-organizations, mergers, acquisitions,
divestitures, or other material changes in the corporate structure of any
Restricted Entity and will notify Participant in writing of any changes to that
list.
(d)Each of the restrictions in Clause 2 are separate and severable restrictions
and are considered by the parties to be reasonable in all circumstances. It is
agreed that if any such restriction by itself, or taken together, shall be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Employer but would be adjudged
reasonable if part or parts of the wording were deleted, the relevant
restriction or restrictions shall apply with such deletion(s) or reduction(s) as
may be necessary to make it or them valid and effective. To the extent that any
of the restrictions may not be so modified and would otherwise be unenforceable,
then such restriction may be stricken from this Agreement without nullifying
this Agreement or any other portion of this Agreement that would otherwise be
enforceable.
(e)Participant acknowledges that Participant voluntarily agreed to the covenants
set forth in Clause 2, and that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects; are not oppressive; are material and
substantial parts of this Agreement; and are intended and necessary to prevent
unfair competition and protect the Company’s and its Subsidiaries’ Confidential
Information, goodwill, and substantial and legitimate business interests, while
allowing Participant to reasonably perform a business activity in line with
Participant’s acquired skills and expertise without breaching the restrictions
contained within Clause 2.





--------------------------------------------------------------------------------





4.Consideration. Participant acknowledges that the grant of the PSUs is
sufficient consideration for entering into the restrictions in Clauses 1 and 2.
5.Non-Interference with Whistleblower Rights. Nothing in this Confidentiality
and Non-Compete Agreement prohibits the Participant from reporting possible
violations of law or regulation to any governmental agency or entity or making
disclosures that are protected under a “whistleblower” provision of law.
6.Enforcement of Covenants. The Company may take any and all action that it
determines necessary and legally permissible to enforce this Agreement or to
prevent any breach or threatened breach of Clause 1 or 2 of this Agreement,
including but not limited to recovery of any damages caused by such breach or
threatened breach, and/or taking court action to stop a Participant from
breaching or potentially breaching the Agreement. Because of the difficulty of
measuring economic losses to the Company and any Subsidiary from Participant’s
breach of Clause 1 or 2 of this Agreement, and because of the immediate and
irreparable damage that such breach would cause, with no other adequate remedy
at law, Participant agrees that in the event the Company determines in its sole
discretion that Participant is in breach or is threatening to breach of any such
provisions, the Company is entitled to obtain injunctive relief (without the
requirement of posting a bond) from a court of competent jurisdiction to stop or
prohibit any such breach or threatened breach. Such injunctive relief is not the
Company’s only or exclusive remedy for a breach or threatened breach of these
covenants, but instead is in addition to all other rights and remedies available
to the Company at law and in equity, including recovery of specific damages.  
SCHEDULE A
TO TECHNIPFMC PLC INCENTIVE AWARD PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT
COUNTRY SCHEDULE
This Schedule A includes (i) additional terms and conditions applicable to all
Participants providing services to the Company outside the United States, and
(ii) additional terms applicable to Participants providing services to the
Company in the countries identified below. These terms and conditions are in
addition to those set forth in the Agreement, unless otherwise noted, and to the
extent there are any inconsistencies between these terms and conditions and
those set forth in the Agreement, these terms and conditions shall prevail. Any
capitalized term used in this Schedule A without definition shall have the
meaning ascribed to such term in the Plan or the Agreement, as applicable.
Participants are advised to seek appropriate professional advice as to how the
relevant exchange control and tax laws in the country of residence may apply to
Awards.
I.
GLOBAL PROVISIONS APPLICABLE TO All PARTICIPANTS

By acceptance of the Award, the Participant acknowledges and agrees that:
(a)No Guarantee of Continued Service. THE VESTING OF THE PERFORMANCE SHARE UNITS
PURSUANT TO THE VESTING SCHEDULE WILL OCCUR ONLY IF THE PARTICIPANT CONTINUES AS
A DIRECTOR, CONSULTANT OR EMPLOYEE (AS APPLICABLE) OF THE COMPANY OR A
SUBSIDIARY THROUGH THE APPLICABLE VESTING DATE, OTHER THAN AS SPECIFICALLY
PROVIDED IN THE AGREEMENT. THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A DIRECTOR, CONSULTANT OR EMPLOYEE FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY SUBSIDIARY TO EFFECT A TERMINATION OF SERVICES AT ANY TIME, WITH
OR WITHOUT CAUSE, NOR SHALL IT BE CONSTRUED TO AMEND OR MODIFY THE TERMS OF ANY
CONSULTANCY, DIRECTORSHIP, EMPLOYMENT OR OTHER SERVICE AGREEMENT BETWEEN A
PARTICIPANT AND THE COMPANY OR ANY SUBSIDIARY.
(b)The Plan is discretionary in nature and that, subject to the terms of the
Plan, the Company can amend, cancel or terminate the Plan at any time.





--------------------------------------------------------------------------------





(c)The grant of the PSUs under the Plan is voluntary and occasional and does not
give Participant any contractual or other right to receive PSUs or benefits in
lieu of PSUs in the future, even if a Participant has have received PSUs
repeatedly in the past.
(d)All determinations with respect to any future awards, including, but not
limited to, the times when awards under the Plan shall be granted and the terms
thereof, including the time or times when any PSUs may vest, will be at the sole
discretion of the Administrator.
(e)Participation in the Plan is voluntary.
(f)The value of the PSUs is an extraordinary item of compensation that is
outside of the scope any directorship, consultancy or employment contract or
relationship.
(g)The PSUs are not part of normal or expected compensation or salary for any
purpose, including, without limitation, calculating severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or similar payments.
(h)The PSUs shall expire, terminate and be forfeited upon Termination of
Services for any reason, except as otherwise explicitly provided in this
Agreement as may be modified by this Schedule A and/or the Plan.
(i)The future value of the Shares that may be issued upon vesting of the PSUs is
unknown and cannot be predicted with any certainty.
(j)No claim or entitlement to compensation or damages arises from the
expiration, termination or forfeiture of the PSUs or any portion thereof.
(k)Neither the Company nor any Subsidiary has provided, nor will they provide,
any Participant with specific tax, legal or financial advice with respect to the
PSUs, the Shares issuable upon vesting of PSUs, this Agreement, this Schedule A
or the Plan. Neither the Company nor any Subsidiary is making, nor have they
made any recommendations relating to participation in the Plan, the receipt of
the PSUs or the acquisition or sale of Shares upon receipt of PSUs.
(l)The Participant shall bear any and all risk associated with the exchange of
currency and the fluctuation of currency exchange rates in connection with this
Award, including without limitation in connection with the sale of any Shares
issued upon settlement of the PSUs.
(m)It shall be the Participant’s responsibility to comply with any and all
exchange control requirements applicable to the PSUs and the sale of Shares
issued upon settlement of the PSUs and any resulting funds including, without
limitation, reporting or repatriation requirements.
(n)The Participant shall be responsible for legal compliance requirements
relating to the PSUs or the ownership and possible sale of any Shares issued
upon settlement of the PSUs, including, but not limited to, tax reporting, the
exchange of U.S. dollars into or from local currency, the transfer of funds to
or from the United States, and the opening and use of a U.S. brokerage account.
(o)If this Agreement, the Plan, any website or any other document related to the
PSUs is translated into a language other than English, and if the translated
version is different from the English version, the English language version will
take precedence. By acceptance of the PSUs, the Participant confirms having read
and understood the documents relating to the Plan and the PSUs, including,
without limitation, this Agreement and this Schedule A, which were provided in
English, and waives any requirement for the Company to provide these documents
in any other language.
(p)The Participant’s right to vest in the PSUs will terminate effective as of
the date that is the earlier of (1) the effective date of the Participant’s
Termination of Services (whether or not in breach of local labor laws), or (2)
the date he/she is no longer actively providing services, regardless of any
notice period or period of pay in lieu of such notice required under Applicable
Laws (including, but not limited to statutory law, regulatory law and/or common
law); the Company shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the PSUs.
(q)To the extent the Participant is providing services in a country identified
in Section II of this Schedule A, such Participant understands and agrees that
the provisions for such country apply and are incorporated into the Agreement.







--------------------------------------------------------------------------------





II.
COUNTRY SPECIFIC PROVISIONS APPLICABLE TO PARTICIPANTS WHO PROVIDE SERVICES IN
THE IDENTIFIED COUNTRIES

FRANCE
The provisions of this Country Schedule France provide additional definitions
and conditions for the purpose of granting performance stock units (the “PSUs”)
which are intended to qualify for specific French personal income tax and social
security treatment in France applicable to shares granted for no consideration
under Articles L. 225-197-1 to L. 225-197-6 of the French Commercial Code (Code
de Commerce), for qualifying Employees and corporate officers (mandataires
sociaux) who are resident in France for French tax purposes.
Notwithstanding any other provisions of the Plan and the Sub-Plan, PSUs granted
under this Country Schedule France to Participants resident in France are
subject to the additional following conditions:
1.Death, Disability or Retirement. In the event of Participant’s death prior to
the Vesting Date, all of the PSUs will vest immediately and the underlying
Shares shall be issued to his or her heirs, at their request made within 6
months following the Participant’s date of death. In the event of the
Participant’s Disability (as defined below) prior to the Vesting Date, all of
the PSUs will vest and be immediately transferable as of the date of such
Disability. In the event of Participant’s Retirement (as defined below) prior to
the Vesting Date, the Participant will retain the right to receive vested PSUs
on the Vesting Date.
2.Dividend Equivalents. Prior to the Vesting Date, the Participant will not be
entitled to receive Dividend Equivalents on the PSUs.
3.Change in Control. Notwithstanding Section 3 of the Agreement, in the event of
a corporate transaction or a Change in Control as set forth in Section 2.11 of
the Plan, adjustments to the terms and conditions of the PSUs or underlying
Shares may be made only in accordance with the Plan and the Agreement, in which
cases the PSUs may no longer qualify for specific French personal income tax and
social security treatment.
4.Privacy. In addition to the rights mentioned in Section 17 of the Agreement,
Participant also has a right to issue directives for the purposes of deciding
what should happen to his or her Data after his or her death.
5.Definitions. For all purposes of this Agreement and the Plan the following
defined terms shall apply:
(a)“Disability” means: Participant’s inability corresponding to the 2nd or 3rd
category among the categories set forth in Article L. 341-4 of the French Social
Security Code.
(b)“Good Reason” means, for an Employee, termination for alleged economic
reasons for dismissal as defined by French law (motif économique de
licenciement). For corporate officers (mandataires sociaux), the definition of
“Good Reason” shall be the same as that set forth in the Agreement, adapted
mutatis mutandis to a corporate officer, subject to the condition that the
occurrence of the item or items listed therein result from a shareholder
decision.
(c)“Retirement” means termination of the Participant’s employment contract
and/or corporate officer position, by either party, at a time the Participant is
entitled to benefit from full pension rights (retraite à taux plein).
6.Confidentiality and Non-Compete Agreement - Exhibit B.
For the avoidance of doubt, the specific provisions in paragraphs (a) through
(c) below to the Confidentiality and Non-Compete supersede the Confidentiality
and Non-Compete and its French translation in Exhibit B.1.
Il est précisé que les dispositions spécifiques figurant aux paragraphes (a) à
(c) ci-après dérogent aux dispositions de la Clause de Confidentialité et de
Non-Concurrence et à celles de la traduction française de celle-ci figurant à
l’Exhibit B.1.
(a)    The covenant contained in Clause 1 of the Confidentiality and Non-Compete
Agreement applies during employment and for only a period of ten years following
termination of employment.
L’obligation figurant à l’article 1 de la Clause de Confidentialité et de
Non-Concurrence s’applique pendant toute la période d’emploi ainsi que pour une
durée de dix ans suivant la rupture du contrat de travail ou de la cessation du
mandat social.





--------------------------------------------------------------------------------





(b)     The Restricted Area as defined in Clause 2(a)(iii) of the
Confidentiality and Non-Compete Agreement shall instead be defined as: France,
the United Kingdom of Great Britain and Northern Ireland, Norway and the State
of Texas (U.S.A.).
Le périmètre de la Zone Géographique prévu à l’article 2(a)(iii) de la Clause de
Confidentialité et de Non Concurrence est remplacé par le suivant : France,
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord, Norvège et État du Texas
(États-Unis).
(c)     The Employer has the unilateral and discretionary right to waive the
covenant(s) contained in Clauses 2(a)(i), (ii) and/or (iii) by notifying such
decision to the Participant in writing at the latest 15 days (or such earlier
date as provided by a collective bargaining agreement mandatorily applicable to
the Employer) after notice of termination of employment has been delivered by
the Participant to its employer, or vice versa, or by agreeing so in a mutual
termination agreement, if applicable.
L’Employeur (défini comme la société TechnipFMC plc ou toute société affiliée,
selon le cas) se réserve le droit unilatéral et discrétionnaire de renoncer
au(x) engagement(s) contenu(s) dans les clauses 2(a)(i), (ii) et/ou (iii) en
notifiant cette décision au Participant par écrit au plus tard 15 jours (ou tout
délai plus court prévu par une convention collective s’imposant à l’Employeur)
suivant la notification de la rupture du contrat de travail ou du mandat social
par l’Employeur ou le Participant. Cette renonciation pourra également être
effectuée dans le cadre d’un accord de rupture amiable, le cas échéant.
A French translation of Exhibit B is enclosed below (“Exhibit B.1”). In case of
discrepancy between the English version and the French translation, the French
translation shall prevail.
Une traduction française de l’Exhibit B figure ci-après (l’« Exhibit B.1 »). En
cas de divergence entre la version anglaise et la traduction française, la
traduction française prévaudra.
French translation of the Confidentiality and Non-Compete - Exhibit B.1.
Traduction française de la Clause de Confidentialité et de Non-Concurrence -
Exhibit B.1.
CONFIDENTIALITE ET NON-CONCURRENCE
1.Confidentialité. Le Participant s’interdit (sauf dans le cadre de la bonne
exécution de ses fonctions) pendant la durée de son contrat de travail ou de son
mandat social avec l’Employeur ainsi qu’à tout moment après la cessation dudit
contrat ou mandat :
(a)de divulguer ou de communiquer à toute personne ;
(b)d’utiliser à des fins personnelles ou à des fins étrangères à celles de
l’Employeur ou, le cas échéant, celles d’un de ses clients ; ou
(c)de causer, par négligence, la divulgation non autorisée de :
tout secret d’affaires, information confidentielle ou exclusive de la Société,
de l'une de ses filiales directes ou indirectes (ci-après une « Filiale ») ou de
l’un de ses clients (« Information Confidentielle »). Ne sont pas considérées
comme des Informations Confidentielles, les informations qui (i) sont ou
deviennent généralement accessibles au public autrement qu’en raison, en tout ou
en partie, de la divulgation ou d'un acte fautif du Participant ; (ii) étaient
accessibles au Participant sous une forme non confidentielle avant leur
divulgation par un membre de la Société ou de l’une de ses Filiales ; ou (iii)
deviennent accessibles au Participant sous une forme non confidentielle à partir
d’une source autre que la Société ou l’une de ses Filiales, à condition que
cette source ne soit pas liée à la Société ou l’une de ses Filiales par un
engagement de confidentialité. Le Participant doit, à tout moment, faire ses
meilleurs efforts pour empêcher la publication ou la divulgation de toute
Information Confidentielle. Le Participant s’engage en outre, s’il venait à être
interrogé au sujet d'informations faisant l'objet du présent Accord, par toute
personne non autorisée à recevoir de telles informations, à en informer la
Société par écrit dans les 24 heures. Sauf si cela est nécessaire pour
l’exécution des fonctions du Participant pour la Société ou l’une de ses
Filiales, le Participant s’engage à ne pas extraire des locaux de la Société ou
de l’une de ses Filiales ou soustraire à leur contrôle, toute Information
Confidentielle, notamment en copiant ou en transmettant ces renseignements au
moyen d'un appareil électronique





--------------------------------------------------------------------------------





personnel, d'un téléphone mobile, de disques durs externes, de lecteurs
« flash » USB, de périphériques de stockage USB, de périphériques de stockage
Fire Wire, de disquettes, de CD ou DVD, de comptes de messagerie personnels, de
comptes de stockage en ligne ou cloud, de cartes mémoire, de disques zip ou tout
autre support ou moyen similaire permettant de transmettre, stocker ou archiver
des données hors des systèmes autorisés par la Société. En cas de cessation du
contrat de travail ou du mandat social, le Participant s'engage à restituer
toute Information Confidentielle, sous quelque forme que ce soit, à la Société
dans un délai de 24 heures.
2.Restrictions. Dans le cadre de l’exécution de son contrat de travail ou de son
mandat social, le Participant a pu avoir accès et continue d’avoir accès à des
Informations Confidentielles ainsi qu’à d'autres connaissances exclusives
relatives aux activités actuelles et envisagées de la Société et de ses
Filiales. En outre, il est susceptible d’être présenté à des clients actuels ou
potentiels, investisseurs, prestataires de services, fournisseurs de biens ou de
services, partenaires commerciaux et à d’autres relations importantes, de la
Société et de ses Filiales. A ce titre, la Société confiera au Participant son
goodwill ainsi que des Informations Confidentielles. Par conséquent, sous
réserve des modalités de l'article 3, le Participant s’engage à :
(a)au cours de l’exécution de son contrat de travail ou de son mandat social et
pendant une durée de 12 mois suivant le départ effectif de l’entreprise (la
« Période de Restriction »), ne pas, directement ou indirectement par
l'entremise d'une personne physique ou morale (chacune, une « Personne »), ayant
des activités de génie civil, de construction et de services connexes dans le
domaine du pétrole, du gaz et des produits pétrochimiques (l’« Activité »), et
notamment, sans y être limitée : Baker Hughes, Halliburton Company, John Wood
Group plc, McDermott International Inc., National Oilwell Varco Inc., Saipem
S.p.A., Schlumberger Ltd., Subsea 7 S.A., Weatherford International plc, ainsi
que leurs sociétés affiliées et toute entité leur succédant (l’« Entreprise
Concurrente ») de :
(i)solliciter, inciter, persuader toute Personne, qui, à un quelconque moment au
cours de la dernière année d’emploi ou de mandat du Participant au sein de
l’Employeur (la « Période Considérée »), était un fournisseur de la Société ou
de l’une de ses Filiales (et avec lequel le Participant ou l’un de ses
subordonnés directs, a été activement impliqué durant cette période ou à l’égard
duquel le Participant détient des Informations Confidentielles) à réduire le
niveau d’activité entre le fournisseur et la Société ou l’une de ses Filiales.
Le Participant ne s’adressera à aucun fournisseur à une quelconque de ces fins,
ni n’autorisera ou n’approuvera la prise de telles initiatives par toute autre
Personne ;
(ii)solliciter des affaires qui sont de même nature ou de nature semblable à la
partie de l’Activité pour laquelle le Participant exerçait une partie
significative de sa mission à tout moment au cours de la Période Concernée ou
pour laquelle le Participant détient des Informations Confidentielles en raison
de son emploi ou mandat pendant la Période Considérée (l’une quelconque de ces
activités étant définie comme l'« Activité Concurrente ») de toute Personne qui,
à un moment donné pendant la Période Concernée était un client de la Société ou
de l’une de ses Filiales (et avec lequel le Participant ou l’un de ses
subordonnés directs, a été activement impliqué durant cette période ou à l’égard
duquel le Participant détient des Informations Confidentielles). Le Participant
ne s’adressera à aucun fournisseur à une quelconque de ces fins, ni n’autorisera
ou n’approuvera la prise de telles initiatives par toute autre Personne. Aux
fins de la présente restriction, le terme « client » comprend toutes les
Personnes dont la Société ou l’une de ses Filiales a reçu des demandes de
renseignements pour la fourniture de biens ou de services relatives à
l’Activité, même lorsque ces demandes n'ont pas été concluantes ;
(iii)être employé, embauché ou fournir activement ses services à toute
Entreprise Concurrente ou à toute entreprise ayant une activité identique ou
similaire à l’Activité, située à l’intérieur de la Zone Géographique Prohibée
(telle que définie ci-dessous) pendant la Période Concernée ou pour laquelle le
Participant a connaissance d’Informations Confidentielles. La Zone Géographique
Prohibée désigne tous les pays, territoires, comtés, paroisses, arrondissements
ou équivalent dans lesquels (A) la Société ou l’une de ses Filiales employant le
Participant, a des clients ou fournit des services, pour lesquels le Participant
a reçu ou obtenu des Informations Confidentielles au cours de sa période
d’emploi ou de mandat ; (B) le Participant s’est vu affecter un client ou une
mission de service pour la Société ou l’une de ses Filiales au cours de l’année
précédente, ou (C) dans laquelle la Société ou l’une de ses Filiales avait un
lieu de travail, un chantier, un établissement ou un bureau où le Participant a
pu exercer une activité professionnelle pour la Société ou l’une de ses Filiales
au cours de l'année précédente (la « Zone Géographique Prohibée »). Les
restrictions du présent article 2 s'appliquent également à l'activité du
Participant exercée au profit d'une Entreprise Concurrente située dans la Zone
Géographique Prohibée même si le lieu de travail du Participant est situé en
dehors de la Zone Géographique Prohibée.





--------------------------------------------------------------------------------





(b)Pendant la Période de Restriction, ne pas employer, embaucher, solliciter,
inciter ou persuader toute personne qui, au cours de la Période Concernée, était
un salarié, mandataire, consultant ou prestataire de la Société ou de l’une de
ses Filiales et qui exerçait pendant la Période Concernée des fonctions
d’encadrement dans les domaines de la vente, du marketing, de la finance, de la
gestion, ou des fonctions équivalentes, afin d’être embauché ou employé par le
Participant ou par toute autre Personne. Le Participant ne s’adressera à aucune
personne à une quelconque de ces fins, ni n’autorisera ou n’approuvera la prise
de telles initiatives par toute autre Personne.
3.Limitations et modifications. Les modifications et limitations suivantes
s’appliquent aux restrictions prévues à l’article 2 ;
(a)Les restrictions prévues à l’article 2 ne s’appliquent pas lorsque le
Participant a reçu une autorisation écrite et préalable de la Société pour
exercer ses activités ou lorsque les activités exercées par le Participant ne
sont pas concurrentes de l’Activité de la Société.
(b)Au cas où l’Employeur dispenserait le Participant de l’exécution d’un
éventuel préavis de fin de contrat, le point de départ de la Période de
Restriction sera fixé au dernier jour de travail effectif du Participant pour
l’Employeur.
(c)La Société peut ajouter ou retirer des entreprises de la liste des
Entreprises Concurrentes en cas de réorganisation, de fusion, d'acquisition, de
cession ou de tout autre changement important dans la structure
organisationnelle d’une Entreprise Concurrente et avisera par écrit le
Participant de toute modification apportée à cette liste, le cas échéant.
(d)Chacune des restrictions énoncées à l’article 2 est distincte et
indépendante. Elles sont considérées par les parties comme étant proportionnées
en toutes circonstances. Il est convenu que si l’une ou plusieurs de ces
restrictions, devaient être considérées comme excessives pour la protection des
intérêts légitimes de l’Employeur mais seraient considérées comme non-excessives
si l’une ou plusieurs de leurs stipulations étaient supprimées, la ou les
restriction(s) pertinente(s) s'appliquerai(en)t avec la ou les suppression(s) ou
réduction(s) nécessaire(s) pour rendre la ou les restriction(s) pertinente(s)
valable(s) et effective(s). Dans le cas où l'une ou l'autre des restrictions ne
pouvait être modifiée et était considérée inapplicable, elle pourrait être
réputée non écrite sans porter atteinte à la validité ou l’effectivité de toute
autre disposition du présent accord.
(e)Le Participant reconnaît qu'il a volontairement accepté les engagements
énoncés à l’article 2 et que les limitations et restrictions énoncées aux
présentes, notamment les restrictions dans l’espace et dans le temps à l'égard
de certaines activités concurrentes, sont proportionnés à tous égards et non
excessives ; qu’elles constituent une condition déterminante du présent accord ;
qu’elles ont pour objectif et sont nécessaires pour prévenir tout acte de
concurrence déloyale, protéger les Informations Confidentielles, le goodwill et
intérêts commerciaux importants et légitimes de la Société et de ses Filiales,
tout en permettant au Participant d'exercer raisonnablement une activité
professionnelle correspondant aux compétences et à l’expertise acquises par lui
sans enfreindre les restrictions prévues à l’article 2.
4.Contrepartie. Le Participant reconnaît que l'octroi de PSUs constitue une
contrepartie suffisante aux restrictions prévues aux articles 1 et 2.
5.Non-interférence avec les droits du lanceurs d’alerte. Aucune disposition de
la présente Clause de Confidentialité et de Non-Concurrence n'interdit au
Participant de signaler d'éventuelles violations de la loi ou de la
réglementation à tout organisme ou autorité gouvernementale ou
administrative et/ou de faire des révélations conformément aux dispositions
législatives relatives à la protection des lanceurs d’alerte.
6.Exécution forcée des engagements. La Société pourra engager toute action
qu’ellel estime nécessaire et juridiquement permise afin de faire respecter les
engagements pris au titre du présent accord ou de prévenir toute violation ou
risque de violation des articles 1 et 2 du présent accord, notamment en vue de
l’indemnisation de tout préjudice résultant d’une telle violation ou d’un tel
risque de violation, et/ou l’engagement de toute action judiciaire en vue de
mettre un terme à une telle violation ou un tel risque de violation de la
présente Clause de Confidentialité et de Non-Concurrence. En raison de la
difficulté d'évaluer le préjudice économique subies par la Société et ses
Filiales résultant de la violation des articles 1 et 2 du présent accord par le
Participant, et en raison du dommage immédiat et irréparable qu’une telle
violation serait susceptible de causer, sans autre recours juridique adéquat, le
Participant convient que dans le cas où la Société considère à sa seule
discrétion que le Participant viole ou risque de violer l’une quelconque de ces
dispositions, la Société est en droit d’obtenir une injonction (sans obligation
de déposer une caution) de la juridiction compétente en vue de mettre un terme
ou d’interdire une telle violation ou un tel risque de violation. Une telle
injonction ne constitue pas le seul recours de la Société en cas de violation ou
de menace de violation de





--------------------------------------------------------------------------------





ces engagements, mais s'ajoute à tous les autres droits et recours dont la
Société dispose en droit et en équité, en ce compris l’obtention d’une
indemnisation spécifique.
ITALY
The provisions of this Country Schedule for Italy provide additional definitions
and conditions for the purpose of granting PSUs which are intended to be granted
to Employees and corporate officers who are resident in Italy for tax, labour or
securities law purposes.
1.Securities Law Information. Neither the PSUs nor the Shares are publicly
offered or listed on any regulated market or multilateral trading facility in
Italy. The offer of the PSUs and Shares is private and has not been cleared by
the Commissione Nazionale per la Società e la Borsa (“CONSOB”) (the Italian
securities exchange commission), pursuant to Italian securities legislation.
Accordingly, the offer may be extended into Italy only in circumstances which
are exempted from the rules on public offerings pursuant to Article 100 of
Legislative Decree No. 58 of February 24, 1998, as amended and Article 34-ter of
CONSOB Regulation No. 11971 of May 14, 1999, as amended.
2.Plan Document Acknowledgment. In accepting the PSUs, Participant acknowledges
that he or she has received a copy of the Plan and the Agreement and have
reviewed the Plan and the Agreement, including this Schedule A, in their
entirety and fully understand and accept all provisions of the Plan and the
Agreement, including this Schedule A. Participant further acknowledges that he
or she has read and specifically and expressly approves the following sections
of the Agreement: Section 1: Vesting, Section 4: Rights and Obligations as
Stockholder; Section 5: No Limitation on Rights of the Company; Section 10:
Administration; Section 19: Funding; and the Authorization to Release Transfer
Necessary Personal Information and Method of Payment provisions above.
3.Exchange Control Information. Participant is required to report in his or her
annual tax return any foreign investments or investments (including proceeds
from the sale of PSUs acquired under the Plan) held outside of Italy, if the
investment may give rise to income in Italy.
UNITED KINGDOM
The Agreement together with these UK specific terms form the rules of the
employee share scheme applicable to the United Kingdom based Employees of the
Company and any Subsidiaries. All Awards granted to Employees of the Company or
any Subsidiaries who are based in the United Kingdom will be granted on similar
terms. This Agreement incorporates the terms of the Plan with the exception that
in the United Kingdom only Employees of the Company or any Subsidiaries are
eligible to be granted PSUs. Other Eligible Individuals who are not Employees
are not eligible to receive PSUs in the United Kingdom.
1.Tax Indemnity. Participant agrees to indemnify and keep indemnified the
Company, any Subsidiary, any Parent and his/her Employer, if different, from and
against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, employee’s National Insurance
contributions and (at the discretion of the Company) employer’s National
Contributions (or other similar obligations to pay tax and social security
wherever in the world arising) that is attributable to (1) the grant and/or
vesting of the PSUs; (2) the acquisition by Participant of the Shares (3) any or
all of the restrictions that apply to any of the Shares ceasing to apply to the
Shares or otherwise being varied, or (4) the disposal of any Shares (each of
those events referred to as a “Taxable Event”)).
2.Tax Liability. PSUs will not vest or be acquired by Participant until
Participant has made such arrangements as the Company may require for the
satisfaction of any Tax Liability that may arise in connection with the grant or
vesting of the Awards and/or the acquisition of the Shares by the Participant.
The Company shall not be required to issue, allot or transfer Shares until
Participant has satisfied this obligation.
3.Election. Participant undertakes that, upon request by the Company, he/she
will (on or within 14 days of acquiring the Shares) join with his/her Employer
in electing, pursuant to Section 431(1) of the Income Tax (Earnings and
Pensions) Act 2003 (“ITEPA”) that, for relevant tax purposes, the market value
of the Shares acquired on Vesting of the PSUs on any occasion will be calculated
as if the Shares were not restricted and Sections 425 to 430 (inclusive) of
ITEPA are not to apply to such Shares.
4.Acknowledgement. Participant acknowledges that neither this UK Agreement nor
the Plan has been issued, nor has it been approved by, an authorised person
within the meaning of the Financial Services and Markets Act 2000 of the United
Kingdom and is being directed at the Participant because the offer to which this
UK Agreement and the Plan relate has been determined as having regard to the
Participant’s circumstances as an Employee of the





--------------------------------------------------------------------------------





Company or one of its Subsidiaries. This UK Agreement is strictly confidential
and is not for distribution to, and may not be acted upon by, any other person
other than the person to whom it has been specifically addressed.
5.For the purposes of this Agreement and the Plan, the following defined term
applies:
(a)“Retirement” means the termination of the Participant’s employment at the age
when he or she becomes eligible to receive a state pension in the UK.
(b)“Restricted Area” means each country, territory, county, borough, or
equivalent thereof in which (A) the Company or a Subsidiary that employs the
Participant has customers or service assignments about which Participant
received or obtained Confidential Information during his/her employment; (B) the
Participant had a customer or service assignment for the Company or any
Subsidiary in the one-year period preceding, or (C) in which the Company or any
Subsidiary had a work site, job site, facility, or office at which the
Participant had work activity for the Company or any Subsidiary in the one-year
period preceding.





